Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/17/2022 has been entered. Claims 17-18 are cancelled, claims 1-16 and 19-20 are currently pending in this application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant's representative, Mr. Surinder Sachar (Registration No. 34423) on 03/25/2022.
The application has been amended as follows: 
Claim 1, line 8, “detecting infrared light” is corrected as -- detecting the infrared light --.

Allowable Subject Matter
Claims 1-16 and 19-20 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of an electronic apparatus or a display device as set forth in claims 1-16 and 19-20.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest an electronic apparatus comprising: a liquid crystal panel comprising a liquid crystal layer, a first transparent electrode, an insulating film covering the first transparent electrode, a second transparent electrode disposed between the insulating film and the liquid crystal layer, and a modulation area; a projection element overlapping the liquid crystal panel, and projecting light toward an object via the modulation area; and a detection element overlapping the liquid crystal panel, wherein “the first transparent electrode and the second transparent electrode are arranged alternately in the modulation area, the projection element projecting linearly polarized infrared light toward the modulation area, and the detection element detecting the infrared light reflected from the object via the liquid crystal panel” in combination with the other required elements of the claim.
Claims 2-14 are allowable due to their dependency.
The most relevant reference, Ishida (US 2016/016164, at least Fig. 25-26) only discloses an electronic apparatus comprising: a liquid crystal panel comprising a liquid crystal layer, a first transparent electrode, an insulating film covering the first transparent electrode, a second transparent electrode disposed between the insulating film and the liquid crystal layer, and a modulation area; a projection element overlapping the liquid crystal panel, and projecting light toward an object via the modulation area; and a detection element overlapping the liquid crystal panel. However, Ishida does not teach that the first transparent electrode and the second transparent electrode are arranged alternately in the modulation area, the projection element projecting linearly polarized infrared light toward the modulation area, and the detection element detecting the infrared light reflected from the object via the liquid crystal panel in combination with the other required elements of the claim.
Yamazaki (US 2019/0019025, at least Fig. 1A-1B), Yasui (JP 2010015015A, at least Fig. 2 and 7), Watanabe (JP2010019938A, at least Fig. 1-2), Tsuchihashi (US 2013/0063676, at least Fig. 1 and 7) and Takama (US 2011/069254, at least Fig. 4) are also silent as of the specific limitation in combination with the other required elements of the claim.

Regarding claim 15, the prior art of record, taken along or in combination, fails to disclose or suggest a display device comprising: a first substrate comprising a first insulating substrate, a first transparent electrode and a second transparent electrode, a common electrode and a pixel electrode, and an insulating film disposed between the first transparent electrode and the second transparent electrode and between the common electrode and the pixel electrode; a second substrate comprising a second insulating substrate; and a liquid crystal layer, wherein the liquid crystal layer forms a diffraction element overlapping the first transparent electrode and the second transparent electrode, and the liquid crystal layer overlapping the first transparent electrode and the liquid crystal layer overlapping the second transparent electrode are thicker than the liquid crystal laver overlapping the pixel electrode; wherein “the first substrate further comprises a first organic insulating film disposed between the first insulating substrate and the common electrode, the first organic insulating film is not disposed between the first insulating substrate and the first transparent electrode or between the first insulating substrate and the second transparent electrode” in combination with the other required elements of the claim.
Claims 16 and 19-20 are allowable due to their dependency.
The most relevant reference, Tan (US 2020/0278576, at least Fig. 1-5) in view of Mizunuma (US 2016/0223863, at least Fig. 8) only discloses a display device comprising: a first substrate comprising a first insulating substrate, a first transparent electrode and a second transparent electrode, a common electrode and a pixel electrode, and an insulating film disposed between the first transparent electrode and the second transparent electrode and between the common electrode and the pixel electrode; a second substrate comprising a second insulating substrate; and a liquid crystal layer, wherein the liquid crystal layer forms a diffraction element overlapping the first transparent electrode and the second transparent electrode, and the liquid crystal layer overlapping the first transparent electrode and the liquid crystal layer overlapping the second transparent electrode are thicker than the liquid crystal laver overlapping the pixel electrode. However, they do not teach that the combined limitation of “the first substrate further comprises a first organic insulating film disposed between the first insulating substrate and the common electrode, the first organic insulating film is not disposed between the first insulating substrate and the first transparent electrode or between the first insulating substrate and the second transparent electrode” in combination with the other required elements of the claim.
Yamazaki (US 2019/0019025, at least Fig. 1A-1B), Yasui (JP 2010015015A, at least Fig. 2 and 7), Watanabe (JP2010019938A, at least Fig. 1-2), Tsuchihashi (US 2013/0063676, at least Fig. 1 and 7) and Takama (US 2011/069254, at least Fig. 4) are also silent as of the specific limitation in combination with the other required elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871